CODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.10 2017 104 377.2 filed on March 02, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021; June 10, 2020; November 05, 2019; August 30, 2019; and April 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application uses the word means in claim 9.  No structure is provided for said means.  The algorithm appears to be the MUSIC algorithm.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation device” in claims 1-13 and 17-24.
The term “device” is a nonce term because it has no recognized meaning as a term of art relating to any specific structure in the field of radar or communication.  The term “device” is modified by “evaluation” and has functional language “process transmitted and received signals …” Neither the modifier nor functional language provide structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No structure is provided for the evaluation device 
Dependent claims 2-13 and 17-24 are rejected due to dependency on rejected claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding language “in particular of a vehicle and/or a transport device, such as in particular a crane” in claim 1, it is unclear as to how narrow said language is to be interpreted, e.g. vehicle or crane.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claims are indefinite.  
Similar language is also rejected in claim 17.  
The use of the word “preferably” in claims 1, 3, 7, 8, 10, 13, 17, 18, and 19 make it unclear as to whether the limitation associated with said word “preferably” narrows the scope of the claim.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claims are indefinite.  
The use of the word “optionally” in claims 21 and 24 make it unclear as to whether the limitation associated with said word “optionally” narrows the scope of the claim.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claims are indefinite.  
The use of the phrase “in particular” in claims 1, 3-6, 9-13, 17-21 and 23 make it unclear as to whether the limitation or feature associated with said phrase is optional therefore it is unclear as to whether said limitation or feature narrows the scope of the claim.  For example, the language “wherein the system, in particular the evaluation device, is configured to capture a surrounding structure using the holography method …” in claim 10.  Said language suggests that the system is capable of using holography to capture surround structure without using the evaluation device thus appearing to make the evaluation device optional.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claims are indefinite.  
Regarding claim 1, the language “configured to organize the phase noise portion in one term for a variation within a measuring spectrum and a variation for a measuring spectrum to measuring spectrum” is confusing as to whether the variation is actually “organized” into a term or whether the term represents the variance as it relates to a calculated value and as to whether there are actually two terms wherein one of the two terms is for representing the variance within a measuring spectrum and the other of the two terms for representing a variation for a measuring spectrum to measuring spectrum.  It is also unclear as to whether the feature “measuring spectrum to measuring spectrum” refers to spectrums of the same radar module or whether said feature refers to spectrums of separate radar modules.  As such, the metes and bounds of the claims cannot be fully ascertained.  
Similar language of claim 18 is also similarly rejected.
Regarding claim 1, the language “one transmitter and at least one receiver antenna” is unclear as to whether the “one transmitter” is referring to an actual transmitter (e.g. amplifier, mixer, oscillator, etc.) or an antenna.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claim is indefinite.  
Regarding claims 1 and 18, it is unclear as to what is meant by “variation.”  As such, the metes and bounds of the claims cannot be fully ascertained thus the claim is indefinite.
Regarding claim 8, it is difficult or impossible to quantify the feature “spread thin.”  As such, the metes and bounds of the claims cannot be fully ascertained thus the claim is indefinite. 
Claim 1 recites the limitation "the phase noise" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.  Also, the claim does not specify as to what the phase noise relates to.  
Claim 1 recites the limitation "the moving object" in the first limitation regarding intended use.  There is insufficient antecedent basis for this limitation in the claim.  Also, said limitation included “moved object” but a moved object and moving object are not necessarily the same thing.  
Claims 21 and 23 recite the limitation "both station.”  There is insufficient antecedent basis for this limitation in the claim.  The claim is written as if a station is already claimed yet not preceding base claim refers to a station.  As such, the metes and bounds of the claims are not fully ascertained thus the claims are indefinite.  
Claims 21-24 recite the limitation "two measurement spectra.".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means” in claim 9 and “evaluation unit” in claims 1-13 and 17-24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Dependent claims 2-13 and 17-24 are rejected due to dependency on rejected claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-24 are rejected under 35 U.S.C. 103 as being obvious over Gulden (DE 102014104273-A1) in view of Lu (US 2009/0316842).  
As to claim 1, Gulden teaches a radar system (title) for capturing the surroundings of an object, in particular a moved object, in particular of a vehicle and/or a transport device, such as in particular a crane, wherein the system is mounted or mountable on the moving object (Para. 112 “The first transceiver unit NKSE1 is located, for example, on the vehicle and further transceiver units NKSE2, etc. are located as landmarks at known positions.”), wherein the radar system comprises at least two non-coherent radar modules (RM 1, RM 2, ..., RM N) with at least one transmitter and at least one receiver antenna (Para 21-22 “first non-coherent transceiver” and “second non-coherent transceiver” Note that claim 1 specifies the first non-coherent transceiver as NKSE1 and the second non-coherent transceiver as NKSE2), wherein the radar  are arranged or arrangeable on the moving object in a distributed fashion, wherein at least one evaluation device is provided (Para. 103 Fig. 3 “arrangement of a plurality of non-coherent transceiver units … for locating or imaging of an object O.”), which is configured to process transmitted and received signals of the radar modules into modified measurement signals in such a way that the modified measurement signals are coherent in relation to each other (Para. 10 “enables coherent distance measurement” see also Para. 51-56) , .
Although Gulden only teaches NKSE1 on a vehicle and NKSE2 at a landmark, it would have been obvious to put NKSE2 on a vehicle as well so that NKSE2 could be moved to various locations to take measurements at various angles thereby improving angular resolution.  Moreover, the field of view of NKSE2 could be obstructed thus it would be necessary to use a moving object such as a vehicle to relocate NKSE2.  
Although Gulden does not specify at paragraph 103 that the plurality of transceivers are on a vehicle, Gulden does teach at Para. 112 a “transceiver unit NKSE1 is located, for example, on the vehicle” and Gulden teaches at Para. 106 “SAR reconstruction method or broadband holography.”  As such, it would have been obvious to have a plurality of transceivers located on a moving vehicle to improve angular resolution of the object’s image.  
In the same field of endeavor, Lu teaches “at act 810, a running average N.sup.(I) of a set of in-phase noise estimates is computed. Act 820, a running average N.sup.(Q) of a set of quadrature noise estimates is computed. Running averages in acts 810 and 820 spans a time 
In view of the teachings of Lu, it would have been obvious to apply a running average of phase noise variance to the spectrum or image as taught by Gulden in order to determine indication of quality of the received signal based on phase noise thereby providing a way to determine the quality of the received spectrum or image (Lu: Para. 13 and 73) and to mitigate the impact of phase noise (Lu: Para. 10).   The Examiner notes that a running average would include individual portions of the spectrum including variation measurements.  
As to claim 2, Gulden in view of Lu teaches the system according to claim 1, wherein the at least two radar modules are connected to each other by a bus system (Gulden: Para. 78 “radio interface … or wired”).
As to claim 3, Gulden in view of Lu teaches the system according to claim 1, wherein  a first signal (sigTXl) is generated in a first radar module (RM 1) and transmitted, in particular emitted, over a path (SP), an additional first signal (sigTX2) is generated in an additional, in particular a second, radar module (RM 2), and transmitted, in particular emitted, over a path (SP), in the evaluation device, in particular in the first radar module (RM 1) (Gulden: Fig. 4 and Figs. 7-9), 
a first comparison signal (sigC12) is formed out of the first signal (sigTXl) of the first radar module and out of such a first signal (sigTX2) received by the additional radar module (RM 2) over the path (SP), and, in the evaluation device, in particular in the additional radar module (RM 2), an additional comparison signal (sigC21) is formed out of the first signal (sigTX2) of the additional radar module and out of such a first signal (sigTX1) received by the first radar module (RM 1) over the path (SP), wherein the additional comparison signal (sigC21) is preferably transmitted, in particular communicated, from the additional radar module (RM 2) to the first radar module (RM 1) (Gulden: Para. 103 “A particularly common evaluation device P receives from the transceiver units NKSE1, NKSE2, ... NKSE-N in each case in particular comparison signals sigCC11, sigCC12, sigCC13, sigCC22, sigCC21, sigCC23, .... sigCC33, sigCC31, sigCC32 for further processing created. The comparison signals sigCC11, sigCC12, sigCC13, sigCC22, sigCC21, sigCC23, .... sigCC33, sigCC31, sigCC32 cover combinations of more than two of the transceiver units NKSE1, NKSE2, … NKSE-N, in particular all possible combinations of all the transceiver units NKSE1, NKSE2, ... NKSE-N, which result from such an arrangement.”).
As to claim 4, Gulden in view of Lu teaches the system according to claim 3, wherein the system, in particular the evaluation device, is configured to form a comparison-comparison-signal (sigCC21; sigCC12) out of the first comparison signal (sigC21) and the additional comparison signal (sigC21) (Id.).
As to claim 5, Gulden in view of Lu teaches the system according claim 3, wherein the system, in particular the evaluation device, is configured in a first step to compensate for deviations in the comparison signals (sigC21 and sigC12) caused by systematic deviations in the radar modules (RM 2, RM 1) (Gulden: Para. 106 “Are the deviations of the phase values … calibration measurement …”), and 
in a second step to use at least one complex value from a first of the two comparison signals or a signal derived from his first comparison signal to adjust at least one complex value of the second of the two comparison signals or a value of a signal that was derived from this second comparison signal, and thereby form an adjusted signal (sigCC), wherein the adjustment takes place in such a way that a mathematical operation forms the vectorial sum or the difference of complex values, or forms the sum or the difference of the phases of the complex values (see equations in Gulden at Para. 99).
As to claim 6, Gulden in view of Lu teaches the system according to claim 4, wherein the comparison-comparison signal (sigC21; sigC12) is made to correspond with a comparison signal generated by a coherent radar system by processing the two comparison signals (sigC12, sigC21) with each other, in particular subjecting them to conjugated complex multiplication (Gulden: Para. 20 “complexing them in a conjugated manner”).
As to claim 7, Gulden in view of Lu teaches the system according to one of the preceding claim 1, wherein a first and/or a second radar module (RM 1, RM 2) has/have at least one, preferably at least two transmitter antenna(s) and or at least one, preferably at least two receiver antenna(s), and/or wherein a/the first and/or a/the second radar module (RM 1, RM 2) has/have at most four, preferably at most three, transmitter antennas and/or at most five, preferably at most four, receiver antennas (Gulden: Fig. 2).
As to claim 8, Gulden in view of Lu teaches the system according to claim 1, wherein the radar modules (RM 1, RM 2, ..., RM N) are arranged so far apart from each other that an aperture resulting from the radar modules is spread thin and/or wherein the radar modules have a 
As to claim 9, Gulden in view of Lu teaches the system according to claim 1, wherein the system, in particular the evaluation device, is configured to estimate, in particular determine, an angular position of a surrounding structure by means of a phase monopulse method and/or by means of a method in the state space (Gulden: Para. 106 “monopulse methods”).
As to claim 10, Gulden in view of Lu teaches the system according to one of the preceding claim 1, wherein the system, in particular the evaluation device, is configured to capture a surrounding structure using the holography method, preferably to use the holography method for estimating, in particular determining, an angular position and/or a (vectorial) (relative) velocity and/or a (vectorial) (relative) acceleration of the surrounding structure, and/or wherein the system, in particular the evaluation device, is configured to perform a calibration using the holographic method (Para. 106 “holography”).
As to claim 11, Gulden in view of Lu teaches the system according to claim 1, wherein the system, in particular the evaluation device, is configured to determine a lateral velocity or a velocity vector, in particular by means of a method for comparing a change in the differential phases of reception channels, and/or wherein the system, in particular the evaluation device, is configured to determine a lateral acceleration or an acceleration vector, in particular by means of a method for comparing a change in the differential phases of reception channels
As to claim 12, Gulden in view of Lu teaches the system according claim 1, wherein the system, in particular the evaluation device, is configured for an SAR application and/or an imaging process (Gulden Para. 106 “SAR reconstruction method” see also Para. 111).
As to claim 17, Gulden in view of Lu teaches a movable object, in particular a vehicle, preferably a motor vehicle, further preferably an automobile and/or transport device, in particular such as a crane or part of a crane, comprising a system according to claim 1 (Gulden: Para. 112 “motor vehicles” and Para. 113 “lifting equipment”).
As to claim 18, Gulden in view of Lu teaches a method for capturing the surroundings of an object, in particular a moving object according to claim 17, wherein at least two non-coherent radar modules (RM 1, RM 2, ..., RM N) are arranged on and/or in the moving object in a distributed fashion (Gulden: Para. 112 as cited in claim 1), wherein the transmitted and received signals of the radar modules are processed into modified measurement signals, such that the modified measurement signals are coherent relative to each other (Gulden: Paras. 10 and 51-56 as cited in claim 1), wherein the phase noise portion is organized in one term for a variation within a measuring spectrum and a variation from measuring spectrum to measuring spectrum, wherein the variation from measuring spectrum to measuring spectrum is preferably determined as a first, separate step (Lu: Paras. 10, 13 and 73 as cited in claim 1).
As to claim 19, Gulden in view of Lu teaches the method according to claim 18, wherein a first signal (sigTXl) is generated in a first radar module (RM 1) and transmitted, in particular emitted, over a path (SP), an additional first signal (sigTX2) is generated in an additional, in particular a second, radar module (RM 2), and transmitted, in particular emitted, over a path (SP) 
a first comparison signal (sigC12) is formed out of the first signal (sigTXl) of the first radar module and out of such a first signal (sigTX2) received by the additional radar module (RM 2) over the path (SP), and an additional comparison signal (sigC21) is formed out of the first signal (sigTX2) of the additional radar module and out of such a first signal (sigTXl) received by the first radar module (RM 1) over the path (SP), wherein the additional comparison signal (sigC21) is preferably transmitted, in particular communicated, from the additional radar module (RM 2) to the first radar module (RM 1), and/or wherein a comparison-comparison signal (sigCC21; sigCC12) is preferably formed out of the first comparison signal (sigC21) and the additional comparison signal (sigC21) (Gulden: Para. 103 as cited in claim 3) 
and/or wherein, in a first step, deviations in the comparison signals (sigC21 and sigC12) caused by systematic deviations in the transmitter-receiver units (RM 2, RM 1) are compensated, and in a second step, at least one complex value from a first of the two comparison signals or a signal derived from this first comparison signal is used to adjust at least one complex value of the second of the two comparison signals or a value of a signal that was derived from this second comparison signal (Gulden: Para. 106 as cited in claim 5), and thereby form an adjusted signal (sigCC), wherein the adjustment takes place in such a way that a mathematical operation forms the vectorial sum or the difference of complex values, or forms the sum or the difference of the phases of the complex values (Gulden: Para. 99 as cited in claim 5).
As to claim 20, Gulden in view of Lu teaches use of a system according to method of claim 18 for capturing a surroundings of a moving object, in particular a vehicle and/or a transport device, in particular such as a crane or part of a crane, in particular for estimating, preferably for determining a distance and/or an angular position and/or a (vectorial) (relative) velocity and/or a (vectorial) (relative) acceleration and/or for imaging a surrounding structure (Para. 35 as cited in claim 11).
As to claim 21, Gulden in view of Lu teaches the system according to claim 1, wherein the variation of the phase noise portion from measuring spectrum to measuring spectrum is determined as a combined portion in both stations from the variation of the phase in each measuring spectrum, in particular via the scalar product of the two measuring spectra (Gulden: Para. 77 “In the mixer, the respective two signals are multiplied in whole or in sections or correlated completely or in sections in the correlator. The combined use of mixer and correlator can also be implemented.”  The Examiner notes that a mixer and correlator only multiply real values thus being the equivalent of a scalar product.).
As to claim 22, Gulden in view of Lu teaches the system according to claim 1, wherein the two measuring spectra are added, wherein the amplitudes of the measuring spectra are optionally standardized to an absolute normal or relative to each other beforehand (Lu: Para. 73 as cited in claim 1 “net noise”).
As to claim 23, Gulden in view of Lu teaches the method according to claim 17, wherein the variation of the phase noise portion from measuring spectrum to measuring spectrum is determined as a combined portion in both stations from the variation of the phase in each measuring spectrum, in particular via the scalar product of the two measuring spectra
As to claim 24, Gulden in view of Lu teaches the system according to claim 17, wherein the two measuring spectra are added, wherein the amplitudes of the measuring spectra are optionally standardized to an absolute normal or relative to each other beforehand (Lu: Para. 73 as cited in claim 1 “net noise”).
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Gulden in view of Lu as applied to claim 1 and in further view of Nickolaou (US 2011/0196568).
As to claim 13, Gulden in view of Lu teaches the system according to one of the preceding claim 1, wherein the radar modules (RM 1, RM 2, ..., M N) are arranged or arrangeable on the moving object at a varying height, in particular for measuring a height of a surrounding object in an environment of the moving object, preferably by means of interferometric SAR processing (Gulden: Para. 112 “motor vehicles” and Para. 113 “lifting equipment”).
In the same field of endeavor, Nickolaou teaches sensor on a moving vehicle at different heights (Fig. 2).
In view of the teachings of Nickolaou, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the radars as taught by Gulden in view of Lu to be arranged at various heights thereby providing improved resolution.  The Examiner also notes that interferometric methods at Para. 106 thus suggesting a need for radars or at least radar antenna elements being at varying heights.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648